Exhibit 10.74

 

COMMON STOCK

 

WARRANT AGREEMENT

 

BY AND BETWEEN

 

IMPCO TECHNOLOGIES, INC.

 

AND

 

BISON CAPITAL STRUCTURED EQUITY PARTNERS, LLC

 

DATED AS OF JULY [    ], 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

   Sale and Purchase of Warrant    1

SECTION 2.

   Investment Representations    1

SECTION 3.

   Warrant Certificate    2

SECTION 4.

   Registration    3

SECTION 5.

   Registration of Transfers and Exchanges.    3

SECTION 6.

   Warrant; Exercise of Warrant.    4

SECTION 7.

   Payment of Taxes    5

SECTION 8.

   Mutilated or Missing Warrant Certificate    5

SECTION 9.

   Reservation of Warrant Securities    5

SECTION 10.

   Adjustment of Exercise Price and Number of Warrant Securities Issuable    6

SECTION 11.

   Capitalization; Adjustment to the Number of Warrant Securities    14

SECTION 12.

   Financial Statements; Other Documents    15

SECTION 13.

   Notices to Warrant Holders    15

SECTION 14.

   Survival of Rights    16

SECTION 15.

   Notices to Company and Warrant Holder    16

SECTION 16.

   Consents and Best Efforts    17

SECTION 17.

   Successors    18

SECTION 18.

   Governing Law    18

SECTION 19.

   Benefits of This Agreement    18

SECTION 20.

   Interpretation    18

SECTION 21.

   Counterparts    18

ANNEX 1

   A-1

 

i



--------------------------------------------------------------------------------

THIS COMMON STOCK WARRANT AGREEMENT (the “Agreement”) is dated as of July
[    ], 2003 and entered into by and between IMPCO TECHNOLOGIES, INC., a
Delaware corporation (“Company”), and BISON CAPITAL STRUCTURED EQUITY PARTNERS,
LLC, a Delaware limited liability company (“Warrant Holder”).

 

RECITALS

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
July [    ], 2003 (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”) by and between Company and Warrant
Holder, Company has agreed to issue to Warrant Holder a Common Stock Warrant, as
hereinafter described (the “Warrant”), to purchase 500,000 shares of common
stock, $0.001 par value per share, of the Company (the “Common Stock”) (the
Common Stock issuable upon exercise of the Warrant being referred to herein as
the “Warrant Securities”). Capitalized terms used but not defined in this
Agreement shall have the meanings given such terms in the Purchase Agreement, as
in effect on the date hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:

 

SECTION 1. Issuance of Warrant. In consideration of monies provided by Warrant
Holder to Company pursuant to the Purchase Agreement, and subject to the
conditions and restrictions contained in this Agreement and in the Purchase
Agreement, Company hereby agrees to issue the Warrant to Warrant Holder.

 

SECTION 2. Investment Representations. Warrant Holder represents and warrants to
Company as follows:

 

(a) This Agreement, when executed and delivered by Warrant Holder, will
constitute valid and legally binding obligations of Warrant Holder, enforceable
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies, or (b) to the
extent to the indemnification provisions contained in the Registration Rights
Agreement may be limited by applicable federal or securities laws.

 

(b) Warrant Holder is acquiring the Warrant for investment for its own account
and not with a view to or for sale in connection with any distribution of the
Warrant or the Warrant Securities in violation of the Securities Act of 1933, as
amended (the “Securities Act”), or any other applicable federal or state
securities laws and Warrant Holder has no present intention of selling, granting
any participation in, or otherwise distributing the Warrant or the Warrant
Securities.

 

(c) Warrant Holder (i) is familiar with the business management and financial
affairs of Company, (ii) has had an opportunity to discuss with representatives
of Company the condition of and any prospects for the continued operation and
financing of Company and such other matters as Warrant Holder has deemed
appropriate in considering whether to invest in the

 

1



--------------------------------------------------------------------------------

Warrant, (iii) has had an opportunity to review Company’s facilities, and (iv)
has been provided access to all available information about Company requested by
Warrant Holder.

 

(d) Warrant Holder understands that the Warrant and the Warrant Securities have
not been registered under the Securities Act, or registered or qualified under
the securities laws of any state and that Warrant Holder may not sell or
otherwise transfer the Warrant or Warrant Securities unless they are
subsequently registered under the Securities Act and registered or qualified
under applicable state securities laws, or unless an exemption is available
which permits sale or other transfer without such registration and
qualification. Warrant Holder acknowledges that the Warrant Securities must be
held indefinitely unless subsequent registration under the Securities Act or an
exemption from such registration is available. Warrant Holder is aware of the
provision of Rule 144 promulgated under the Securities Act which permits limited
resale of the Warrant Securities subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the Warrant Securities, the availability of certain public information about
Company, the resale occurring not less than one year after Warrant Holder has
purchased and paid for the Warrant Securities, the sale being effected through a
“broker transaction” or in a transaction directly with a “Marketmaker” (as
provided by Rule 144(f) and the number of shares being sold during any
three-month period not exceeding specified limitations.

 

(e) Warrant Holder understands that the Warrant Securities, and any securities
issued in respect thereof or exchange therefor, may bear one or more legends in
substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE DISPOSED
OF WITHOUT (i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (ii) AN
OPINION OF COUNSEL (SUCH COUNSEL TO BE REASONABLY SATISFACTORY TO COMPANY) THAT
SUCH REGISTRATION IS NOT REQUIRED, OR (iii) RECEIPT OF NO ACTION LETTERS FROM
THE APPROPRIATE GOVERNMENTAL AUTHORITIES.

 

Notwithstanding the foregoing, this Section 2(e) shall not apply to the Warrant
Securities, and any securities issued in respect thereof or exchange therefor,
if (A) a registration statement related thereto is effective as of the date of
the issuance or Transfer (as defined below) of such Warrant Securities and any
securities issued in respect thereof or exchange therefor or (B) such Warrant
Securities, and any securities issued in respect thereof or exchange therefor,
are sold, assigned, transferred, pledged, hypothecated, or otherwise disposed
pursuant to Rule 144 under the Securities Act.

 

(f) Warrant Holder is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

 

SECTION 3. Warrant Certificate. The certificate evidencing the Warrant (the
“Warrant Certificate”) to be delivered pursuant to this Agreement shall be in
registered form only and shall be substantially in the form set forth in Annex 1
attached hereto.

 

2



--------------------------------------------------------------------------------

SECTION 4. Registration. Company shall number and register the Warrant
Certificate in a register as it is issued.

 

SECTION 5. Registration of Transfers and Exchanges.

 

(a) Prior to any Transfer (as defined below) or attempted Transfer of the
Warrant, unless the Transfer is made pursuant to Rule 144 under the Securities
Act or an effective registration statement under the Securities Act, the holder
of the Warrant shall obtain from counsel to such Warrant Holder (who may be an
employee of such Warrant Holder) who shall be reasonably satisfactory to
Company, an opinion that the proposed transfer of such Warrant may be effected
without registration under the Securities Act; provided, however, that an
opinion from counsel shall not be required in connection with any Transfer of
the Warrant to an Affiliate of such Warrant Holder. Each Warrant issued upon
such transfer shall bear the restrictive legends set forth on the Warrant
Certificate attached hereto as Annex 1, unless, with respect to the first such
legend, (i) the Transfer is made pursuant to Rule 144 under the Securities Act
or pursuant to an effective registration statement under the Securities Act, or
(ii) in the opinion of any such counsel such legend is not required in order to
ensure compliance with the Securities Act. As used herein, “Transfer” means
sell, assign, transfer, pledge, hypothecate, mortgage, encumber, dispose by gift
or bequest, or otherwise transfer or dispose.

 

(b) Subject to Section 5(a), Company shall from time to time register the
transfer of the Warrant Certificate in a Warrant register to be maintained by
Company upon surrender of such Warrant Certificate accompanied by a written
instrument or instruments of transfer in form reasonably satisfactory to
Company, duly executed by the registered holder or holders thereof or by the
duly appointed legal representative thereof or by a duly authorized attorney.
Upon any such registration of transfer, a new Warrant Certificate shall be
issued to the transferee(s) and the surrendered Warrant Certificate shall be
cancelled and disposed of by Company. The Warrant Certificate may be exchanged
at the option of Warrant Holder, when surrendered to Company at its office, for
another Warrant Certificate or other Warrant Certificates of like tenor and
representing in the aggregate a like number of Warrant Securities. Warrant
Certificates surrendered for exchange shall be cancelled and disposed of by
Company.

 

(c) Notwithstanding Sections 5(a) and 5(b), Warrant Holder shall not transfer or
attempt to transfer this Warrant in an amount representing a right to acquire
less than 50% of the Warrant Securities. For purposes of this Section 5(c), the
term “transfer” shall be deemed to include any sale, pledge, hypothecation,
hedge, put or call option, straddle or collar, or any similar transaction
respecting this Warrant or (subject to the proviso in clause (i) below) the
Warrant Securities, or any offer to do any of the foregoing; provided, however,
that (i) transfers of Warrant Securities following exercise of this Warrant
shall not be so restricted and (ii) no transfer shall be deemed to have occurred
in connection with the transfer of all or any part of this Warrant in connection
with the pro rata distribution hereof to the equity holders of Warrant Holder
made for purposes other than the circumvention of the transfer restrictions
contemplated hereby.

 

3



--------------------------------------------------------------------------------

SECTION 6. Warrant; Exercise of Warrant.

 

(a) Subject to the terms of this Agreement, Warrant Holder shall have the right,
which may be exercised commencing on the Closing Date and until 5:00 p.m., Los
Angeles time, on the 10th anniversary of such date (the “Exercise Period”), to
receive from Company the number of fully paid and nonassessable Warrant
Securities which Warrant Holder may at the time be entitled to receive on
exercise of such Warrant and payment to Company of the Exercise Price (as
defined below) then in effect for such Warrant Securities. In the alternative,
Warrant Holder may exercise its right, during the Exercise Period, to receive
Warrant Securities on a net basis, such that, without the exchange of any funds,
such Warrant Holder receives that number of Warrant Securities otherwise
issuable (or payable) upon exercise of its Warrant less that number of Warrant
Securities having a Current Market Price (as defined in Section 10(g) (1)) one
Business Day prior to the time of exercise equal to the aggregate Exercise Price
that would otherwise have been paid by such holder of Warrant Securities. If not
exercised within the Exercise Period, the Warrant shall become void and all
rights thereunder and all rights in respect thereof under this Agreement shall
cease as of such time.

 

(b) The Warrant may be exercised upon written notice of surrender to Company at
its office designated for such purpose (the address of which is set forth in
Section 16 hereof) the certificate or certificates evidencing the Warrant to be
exercised with the form of election to purchase duly filled in and signed, and
upon payment to Company of the exercise price per share of Common Stock (the
“Exercise Price”) which is set forth in the form of Warrant Certificate attached
hereto as Annex 1, subject to adjustment pursuant to Section 10 hereof, for the
number of Warrant Securities in respect of which such Warrant is then exercised.
Payment of the aggregate Exercise Price shall be made, at Warrant Holder’s
option (i) in cash in immediately available funds or by certified or official
bank check payable to the order of Company, (ii) in the manner provided in the
second sentence of Section 6(a) or (iii) by assigning to Company all or any part
of the unpaid principal amount of the Note held by the applicable Warrant Holder
in a principal amount equal to the Exercise Price. If, pursuant to clause (iii)
above, less than the entire unpaid principal amount of the Note shall be applied
toward payment of the consideration payable upon any exercise of the Warrant,
Warrant Holder shall surrender the Note and Company shall (1) pay to Warrant
Holder the amount of unpaid interest accrued to the date of surrender on the
portion of the principal amount of the Note which has been applied toward the
Warrant Price, such payment to be in the form of a certified or official bank
check or checks, and (2) issue a new Note (dated the date of the Note being
surrendered) representing the balance of the unpaid principal amount of the Note
so surrendered, payable to Warrant Holder or as Warrant Holder may otherwise
direct.

 

(c) Upon receipt of such written notice of surrender of the Warrant and payment
of the Exercise Price (or simply upon receipt of such written notice of
surrender of the Warrant alone if Warrant Holder exercises the Warrant in the
manner provided in the second sentence of Section 6(a)), Company shall issue and
cause to be delivered within five (5) Business Days to or upon the written order
of Warrant Holder and in such name or names as Warrant Holder may designate, a
certificate or certificates for the number of full Warrant Securities issuable
upon the exercise of such Warrant. Subject to Section 5(a), such certificate or
certificates shall be deemed to have been issued and any person so designated to
be named therein shall be deemed to have become a holder of record of such
Warrant Securities as of the

 

4



--------------------------------------------------------------------------------

date of the surrender of such Warrant and payment of the Exercise Price (or
simply upon receipt of such written notice of surrender of the Warrant alone if
Warrant Holder exercises the Warrant in the manner provided in the second
sentence of Section 6(a)).

 

(d) The Warrant shall be exercisable, at the election of Warrant Holder, either
in full or from time to time in part and, in the event that a certificate
evidencing a Warrant is exercised in respect of fewer than all of the Warrant
Securities issuable on such exercise at any time prior to the date of expiration
of the Warrant, a new Warrant Certificate evidencing the right to receive the
remaining Warrant Securities will be issued and delivered pursuant to the
provisions of this Section.

 

(e) The Warrant shall also be conditionally exercisable, at the election of
Warrant Holder, so that if Warrant Holder exercises the Warrant in contemplation
of the consummation of a transaction described in any of clauses (a) - (g) of
Section 14 and such transaction is not consummated, Warrant Holder may elect to
revoke such exercise, in which case such Warrant shall be deemed not to have
been so exercised.

 

(f) Any Warrant Certificate surrendered upon exercise of a Warrant shall be
cancelled and disposed of by Company. Company shall keep copies of this
Agreement and any notices given or received hereunder available for inspection
by Warrant Holder during normal business hours at its principal office.

 

(g) No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of the Warrant, but in lieu of such fractional shares Company
shall make a cash payment therefor on the basis of the Current Market Price then
in effect.

 

SECTION 7. Payment of Taxes. Company shall pay all documentary stamp taxes
attributable to the initial issuance of Warrant Securities upon the exercise of
the Warrant; provided, however, that Company shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance of any Warrant Certificate or any certificates for Warrant Securities
in a name other than that of the registered holder of the Warrant Certificate
surrendered upon the exercise of the Warrant, and Company shall not be required
to issue or deliver such Warrant Certificate unless or until the person or
persons requesting the issuance thereof shall have paid to Company the amount of
such tax or shall have established to the reasonable satisfaction of Company
that such tax has been paid.

 

SECTION 8. Mutilated or Missing Warrant Certificate. In case a Warrant
Certificate shall be mutilated, lost, stolen or destroyed, Company may in its
discretion issue, in exchange and substitution for and upon cancellation of the
mutilated Warrant Certificate, or in lieu of and substitution for the Warrant
Certificate lost, stolen or destroyed, a new Warrant Certificate of like tenor
and representing an equivalent number of Warrant Securities, but only upon
receipt of evidence reasonably satisfactory to Company of such loss, theft or
destruction of such Warrant Certificate and indemnity, if requested, also
reasonably satisfactory to it.

 

SECTION 9. Reservation of Warrant Securities. Company shall at all times reserve
and keep available, free from preemptive and other similar rights out of the
aggregate of its authorized but unissued Common Stock or its authorized and
issued Common Stock held in its

 

5



--------------------------------------------------------------------------------

treasury, for the purpose of enabling it to satisfy any obligation to issue
Warrant Securities upon exercise of the Warrant, the maximum number of shares of
Common Stock which may then be deliverable upon the exercise of the Warrant.

 

Before taking any action which would cause an adjustment pursuant to Section 10
hereof to reduce the Exercise Price below the then par value (if any) of the
Warrant Securities, Company will take any corporate action which may, in the
opinion of its counsel, be necessary in order that Company may validly and
legally issue fully paid and nonassessable Warrant Securities at the Exercise
Price as so adjusted.

 

Company covenants that all Warrant Securities which may be issued upon exercise
of the Warrant will, upon issue, be fully paid, nonassessable, free of
preemptive and other similar rights and free from all taxes, liens, charges,
security interests and adverse claims with respect to the issue thereof.

 

SECTION 10. Adjustment of Exercise Price and Number of Warrant Securities
Issuable. The Exercise Price and the number of Warrant Securities issuable upon
the exercise of the Warrant are subject to adjustment from time to time upon the
occurrence of the events enumerated in this Section 10. For purposes of this
Section 10, “Common Stock” means shares now or hereafter authorized of any class
of common stock of Company and any other security of Company, however
designated, that have the right to participate in any distribution of the assets
or earnings of Company, excluding Preferred Stock. For purposes of this
Agreement, “Preferred Stock” means shares now or hereafter authorized of capital
stock of Company that have a preference in either the payment of dividends or
the distribution of assets upon dissolution of Company.

 

(a) Adjustment for Change in Shares. If Company:

 

(1) pays a dividend or makes a distribution on its Common Stock in Common Stock;

 

(2) subdivides or reclassifies its outstanding Common Stock into a greater
number of shares; or

 

(3) combines or reclassifies its outstanding Common Stock into a smaller number
of shares;

 

then the Exercise Price shall be adjusted in accordance with the formula:

 

E’= E x O

             A

 

Where:

 

E’ = the adjusted Exercise Price.

 

E = the current Exercise Price.

 

6



--------------------------------------------------------------------------------

O = the number of shares of all classes of Common Stock outstanding prior to
such action.

 

A = the number of shares of all classes of Common Stock outstanding immediately
after such action.

 

In the case of a dividend or distribution the adjustment shall become effective
immediately after the record date for determination of holders of shares of
Common Stock entitled to receive such dividend or distribution, and in the case
of a subdivision, combination or reclassification, the adjustment shall become
effective immediately after the effective date of such corporate action.

 

If after an adjustment Warrant Holder upon exercise of the Warrant may receive
shares of two or more classes of capital stock of Company, Company shall
determine the allocation of the adjusted Exercise Price between the classes of
capital stock. After such allocation, the exercise privilege, the number of
shares issuable upon such exercise and the Exercise Price of each class of
capital stock shall thereafter be subject to adjustment on terms comparable to
those applicable to Common Stock in this Section 10.

 

Such adjustment shall be made successively whenever any event listed above shall
occur.

 

(b) Adjustment for Rights Issue. If Company distributes or grants any rights,
options or warrants to any holder of any class of its Common Stock entitling it
at any time after the record date mentioned below to purchase Common Stock at a
price per share less than the Current Market Price (as defined in Section
10(g)), the Exercise Price shall be adjusted in accordance with the formula:

 

        O + N x P         E’ = Ex             M            
                          O+N            

 

where:

 

  E’  =   the adjusted Exercise Price.

 

  E   =   the current Exercise Price.

 

  O   =   the number of shares of all classes of Common Stock outstanding on the
record date.

 

  N   =   the number of additional shares of all classes of Common Stock
issuable upon exercise of the rights, options or warrants offered.

 

  P   =   the exercise price per share of the additional shares issuable upon
exercise of the rights, options or warrants.

 

7



--------------------------------------------------------------------------------

  M  =   the Current Market Price per share of Common Stock on the record date.

 

The adjustment shall be made successively whenever any such rights, options or
warrants are issued and shall become effective immediately after the record date
for the determination of stockholders entitled to receive the rights, options or
warrants. If at the end of the period during which such rights, options or
warrants are exercisable, (i) not all rights, options or warrants shall have
been exercised or (ii) the exercise price per share for which Common Stock are
issuable pursuant to such rights, options or warrants shall be increased or
decreased solely by virtue of provisions therein contained for an automatic
increase or decrease in such exercise price per share upon the occurrence of a
specified date or event, then the Exercise Price shall be immediately readjusted
to what it would have been if, in the case of clause (i) above, “N” in the above
formula had been the number of shares actually issued or, in the case of clause
(ii) above, “P” in the above formula had been the exercise price per share, as
so increased or decreased, as the case may be.

 

This Section 10(b) does not apply to shares of Common Stock issued or issuable
pursuant to options as awards granted to or to be granted to employees (other
than executive officers or board members) and consultants of Company pursuant to
broad-based employee stock incentive plans approved by Company’s Board of
Directors.

 

(c) Adjustment for Certain Distributions. If Company distributes (including by
way of share repurchases to the extent in excess of the Current Market Price per
share) to any holder of any class of its Common Stock any of its assets
(including, but not limited to, cash, debt securities, preferred shares, or any
rights or warrants to purchase debt securities, preferred shares, assets or
other securities of Company), the Exercise Price shall be adjusted in accordance
with the formula:

 

E = Ex    M - F

                  M    

 

where:

 

  E’  =   the adjusted Exercise Price.

 

  E  =   the current Exercise Price.

 

  M  =   the Current Market Price per share of Common Stock on the record date
mentioned below.

 

  F  =   the Fair Market Value (as defined in Section 10(g)) on the record date
of the assets, securities, rights or warrants applicable to one share of Common
Stock.

 

The adjustment shall be made successively whenever any such distribution is made
and shall become effective immediately after the record date for the
determination of stockholders entitled to receive the distribution.

 

8



--------------------------------------------------------------------------------

This Section 10(c) does not apply to (i) dividends or distributions in shares of
Common Stock to holders of its Common Stock (which event is addressed in Section
10(a)), (ii) rights, options or warrants referred to in Section 10(b) and (iii)
distributions by Company of ordinary quarterly cash dividends to all holders of
its Common Stock, provided that timely notice of such distributions is given by
Company to Warrant Holder pursuant to Section 14.

 

(d) Adjustment for Dilutive Issuances of Common Stock. If Company issues shares
of any class of its Common Stock for a consideration per share less than the
Current Market Price per share on the date Company fixes the offering price of
such additional shares, the Exercise Price shall be adjusted in accordance with
the formula:

 

                O +  P 

E’ = E x          M

                    A    

 

where:

 

  E’  =   the adjusted Exercise Price.

 

  E  =   the then current Exercise Price.

 

  O  =   the number of shares of all classes of Common Stock outstanding
immediately prior to the issuance of such additional shares.

 

  P  =   the aggregate consideration received for the issuance of such
additional shares.

 

  M  =   the Current Market Price per share on the date of issuance of such
additional shares.

 

  A  =   the number of shares of all classes of Common Stock outstanding
immediately after the issuance of such additional shares.

 

The adjustment shall be made successively whenever any such issuance is made,
and shall become effective immediately after such issuance.

 

This Section 10(d) does not apply to: (1) any of the transactions described in
subsections (a), (b) and (c) of this Section 10; (2) the exercise of the
Warrant, or the conversion or exchange of other securities outstanding on the
date of this Agreement that are convertible or exchangeable for Common Stock and
were included in the calculation described in Section 12(b); (3) shares of
Common Stock issued or issuable to employees (other than executive officers or
board members) and consultants of Company pursuant to broad-based employee stock
incentive plans approved by Company’s Board of Directors; or (4) shares of
Common Stock issued upon the exercise of rights or warrants issued to the
holders of Common Stock for which rights or warrants an adjustment has been made
pursuant to Section 10(b) or Section 10(e).

 

9



--------------------------------------------------------------------------------

(e) Adjustment for Dilutive Convertible Securities Issue. If Company issues any
securities convertible into or exchangeable for Common Stock (other than
securities issued in transactions described in subsections (b) and (c) of this
Section 10) for a consideration per Common Stock initially deliverable upon
conversion or exchange of such securities less than the Current Market Price per
share on the date of issuance of such securities, the Exercise Price shall be
adjusted in accordance with this formula:

 

                O +  P 

E’ = E x          M

                    O+D    

 

where:

 

  E’  =   the adjusted Exercise Price.

 

  E  =   the then current Exercise Price.

 

  O  =   the number of shares of all classes of Common Stock outstanding
immediately prior to the issuance of such securities.

 

  P  =   the aggregate consideration received for the issuance of such
securities.

 

  M  =   the Current Market Price per share on the date of issuance of such
securities.

 

  D  =   the maximum number of shares of all classes of Common Stock deliverable
upon conversion of or in exchange for such securities at the initial conversion
or exchange rate.

 

The adjustment shall be made successively whenever any such issuance is made,
and shall become effective immediately after such issuance.

 

If (i) all of the Common Stock deliverable upon conversion or exchange of such
securities have not been issued when such securities are no longer outstanding,
or (ii) the exercise price per share for which Common Stock are issuable
pursuant to such securities shall be increased or decreased solely by virtue of
provisions therein contained for an automatic increase or decrease in such
exercise price per share upon the occurrence of a specified date or event, then
the Exercise Price shall promptly be readjusted to the Exercise Price which
would then be in effect had the adjustment upon the issuance of such securities
been made on the basis of, in the case of clause (i) above, the actual number of
Common Stock issued upon conversion or exchange of such securities or, in the
case of clause (ii) above, the exercise price per unit, as so increased or
decreased, as the case may be.

 

This Section 10(e) does not apply to any of the transactions described in
subsections (b) and (c) of this Section 10.

 

10



--------------------------------------------------------------------------------

(f) Adjustment to Ensure Continued Compliance with Nasdaq Listing Standards. In
the event that Company’s issuance of the Warrant at the Exercise Price set forth
in the form of the Warrant Certificate attached hereto as Annex 1 without first
obtaining approval from Company’s stockholders would violate Rule 4350(i) of the
Rules of the National Association of Securities Dealers, Inc. as determined by
the staff of the Nasdaq Stock Market, Inc., then, automatically and without any
further action required by Company or Warrant Holder, the Exercise Price shall
be increased to $         per share, and then further reduced and/or increased
for any other adjustments to the Exercise Price that have occurred (or should
have occurred) since the date of the Agreement through the date of adjusting the
Exercise Price pursuant to this Section 10(f).

 

(g) Certain Definitions.

 

(1) Current Market Price. The Current Market Price per Common Stock on any date
is:

 

(i) if the Common Stock is not then registered under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), then the Fair Market Value of a share
of Common Stock based upon the Fair Market Value of 100% of Company’s equity
securities if sold on the basis that Company is a going concern, without regard
to any discount for the lack of liquidity, and assuming, if applicable, the
exercise, conversion or exchange of all in-the-money warrants, convertible or
exchangeable securities, options or other rights to subscribe for or purchase
any additional shares of Company’s equity securities or securities convertible
into or exchangeable or exercisable for, such shares; or

 

(ii) if the Common Stock is then registered under the Exchange Act, the average
of the Quoted Prices of the Common Stock for 30 consecutive trading days
commencing forty-five (45) trading days before the date in question. The “Quoted
Price” of the Common Stock is the last reported sales price of the Common Stock
as reported by the Nasdaq National Market, or if the Common Stock is listed on a
national securities exchange, the last reported sales price of the Common Stock
on such exchange (which shall be for consolidated trading if applicable to such
exchange), or if neither so reported or listed, the last reported bid price of
the Common Stock. In the absence of one or more such quotations, the Current
Market Price of the Common Stock shall be determined as if the Common Stock were
not registered under the Exchange Act.

 

(2) Fair Market Value. Fair Market Value means the value obtainable upon a sale
in an arm’s length transaction to a third party under usual and normal
circumstances, with neither the buyer nor the seller under any compulsion to
act, with fairness to both, as determined by the Board of Directors (or the
equivalent thereof) of Company (the “Board”) in good faith; provided, however,
that if Warrant Holder shall dispute the Fair Market Value as determined by the
Board, Warrant Holder may undertake to have it and Company retain an Independent
Expert. The determination of Fair Market Value by the Independent Expert shall
be final, binding and conclusive on Company and Warrant Holder. All costs and
expenses of the Independent Expert shall be

 

11



--------------------------------------------------------------------------------

borne by Company if the final Fair Market Value as determined by the Independent
Expert varies by more than 10% from the Fair Market Value as determined by the
Board and shall be borne by Warrant Holder if the final Fair Market Value as
determined by the Independent Expert varies by less then 10% from the Fair
Market Value as determined by the Board.

 

(3) Independent Expert. “Independent Expert” means an investment banking firm of
nationally recognized standing reasonably agreeable to Company and Warrant
Holder which does not (and whose affiliates do not) have a direct or indirect
financial interest in Warrant Holder, Company or any of their respective
affiliates.

 

(h) Consideration Received. For purposes of any computation respecting
consideration received pursuant to subsections (d) and (e) of this Section 10,
the following shall apply:

 

(1) in the case of the issuance of Common Stock for cash, the consideration
shall be the amount of such cash; provided, that in no case shall any deduction
be made for any commissions, discounts or other expenses incurred by Company for
any underwriting of the issue or otherwise in connection therewith;

 

(2) in the case of the issuance of Common Stock for a consideration in whole or
in part other than cash, the consideration other than cash shall be deemed to be
the Fair Market Value thereof;

 

(3) in the case of the issuance of securities convertible into or exchangeable
or exercisable for shares, the aggregate consideration received therefor shall
be deemed to be the consideration received by Company for the issuance of such
securities plus the additional minimum consideration, if any (without giving
effect to any net cashless exercise provisions), to be received by Company upon
the conversion, exchange or exercise thereof (the consideration in each case to
be determined in the same manner as provided in clauses (1) and (2) of this
subsection).

 

(i) When Adjustment not Required. If Company shall take a record of the holders
of its Common Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights and shall, thereafter and before
the distribution to members thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then thereafter no
adjustment shall be required by reason of the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled;
provided that, if Warrant Holder has exercised the Warrant in whole or in part
after an adjustment has been made and prior to the legal abandonment of the
event or action that caused such adjustment, such prior adjustment shall remain
in effect with respect to such Warrant exercise.

 

(j) Notice of Adjustment. Whenever the Exercise Price is adjusted, Company shall
provide the notices required by Section 13 hereof.

 

12



--------------------------------------------------------------------------------

(k) Voluntary Reduction. Company from time to time may reduce the Exercise Price
by any amount for any period of time if the period is at least twenty (20) days
and if the reduction is irrevocable during the period.

 

Whenever the Exercise Price is reduced, Company shall mail to the registered
holder of the Warrant Certificate a notice of the reduction. Company shall mail
the notice at least fifteen (15) days before the date the reduced Exercise Price
takes effect. The notice shall state the reduced Exercise Price and the period
it will be in effect.

 

A reduction of the Exercise Price does not change or adjust the Exercise Price
otherwise in effect for purposes of subsections (a), (b), (c), (d) and (e) of
this Section 10.

 

(l) Reorganization of Company. If any transaction constituting a Disposition
Transaction shall be effected in such a way that holders of Common Stock of
Company shall be entitled to receive stock, securities or assets with respect to
or in exchange for such Common Stock, then, as a condition precedent to such
transaction, lawful and adequate provisions shall be made whereby the holder
shall thereafter have the right to purchase and receive upon the basis and the
terms and conditions specified in this Agreement and in lieu of the Common Stock
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby, such shares of stock, securities or assets as may be
issued or payable in such transaction with respect to or in exchange for the
number of Common Stock purchasable and receivable upon the exercise of the
rights represented hereby had such rights been exercised immediately prior
thereto, and in any such case appropriate provision shall be made with respect
to the rights and interests of Warrant Holder to the end that the provisions
hereof (including, without limitation, provisions for adjustments of the
Exercise Price and of the number of Common Stock purchasable and receivable upon
the exercise of the Warrant) shall thereafter be applicable, as nearly as may
be, in relation to any shares of stock, securities or assets thereafter
deliverable upon the exercise hereof. For a period of twelve (12) months
following the Closing Date, Company will not effect any such transaction, unless
prior to the consummation thereof the successor entity (if other than Company)
resulting from the Disposition Transaction or the entity purchasing, leasing or
otherwise acquiring such assets shall assume by written instrument addressed to
Warrant Holder, executed and mailed or delivered to Warrant Holder at the last
address thereof appearing on the books of Company, the obligation to deliver to
such Warrant Holder such shares of stock, securities or assets as, in accordance
with the foregoing provisions, such Warrant Holder may be entitled to purchase.
“Disposition Transaction” means the disposition (whether structured as a sale,
lease or otherwise) by Company or any of its affiliates, directly or indirectly,
in one transaction or a series of transactions of any or all of the shares of
(or other equity or voting interests in) Company or any or all of the assets or
businesses of Company, whether by way of merger, consolidation, tender offer,
exchange offer, liquidation, dissolution, joint venture, purchase,
recapitalization or similar transaction.

 

(m) Adjustment in Number of Shares. Upon each adjustment of the Exercise Price
pursuant to this Section 10 (other than Section 10(f)), the Warrant shall
thereafter evidence the right to receive upon payment of the adjusted Exercise
Price that number of shares of Common Stock (rounded upwards to the next whole
share) obtained from the following formula:

 

13



--------------------------------------------------------------------------------

N’= N x  E 

                E’

where:

 

  N’  =   the adjusted number of Warrant Securities issuable upon exercise of
the Warrant by payment of the adjusted Exercise Price.

 

  N  =   the number of Warrant Securities previously issuable upon exercise of
the Warrant by payment of the Exercise Price prior to adjustment.

 

  E’  =   the adjusted Exercise Price.

 

  E  =   the Exercise Price prior to adjustment.

 

(n) Form of Warrant. Irrespective of any adjustments in the Exercise Price or
the number or kind of shares purchasable upon the exercise of the Warrant, any
Warrant theretofore or thereafter issued may continue to express the same price
and number and kind of shares as are stated in the Warrant initially issuable
pursuant to this Agreement.

 

SECTION 11. Capitalization; Adjustment to the Number of Warrant Securities.
Company hereby represents, warrants and covenants to Warrant Holder as follows:

 

(a) The authorized capital stock of Company consists of 100,000,000 shares of
Common Stock and 500,000 shares of Preferred Stock. As of the date of this
Agreement (i) 16,436,886 shares of Common Stock are validly issued and
outstanding, fully paid and nonassessable, (ii) no shares of Preferred Stock are
issued and outstanding and (iii) 2,525,685 shares of Common Stock are issuable
upon exercise, conversion or exchange of outstanding options, warrants
(including the Warrant), rights or other securities (the “Derivative
Securities”). Except as contemplated by clauses (i) through (iii) above, there
are no other shares of capital stock or other equity securities of Company
outstanding, and no other outstanding options, warrants, rights to subscribe to
(including any preemptive rights), calls or commitments of any character
whatsoever to which Company or any of its subsidiaries or affiliates is a party
or may be bound, requiring the issuance or sale of shares or other equity
securities of Company or securities or rights convertible into or exchangeable
or exercisable for such shares or other equity securities, and there are no
contracts, commitments, understandings or arrangements by which Company is or
may become bound to issue additional shares of its capital stock or other equity
securities or options, warrants or rights to purchase or acquire any additional
shares of its capital stock or other equity securities or securities convertible
into or exchangeable or exercisable for such shares or other equity securities.

 

(b) All of the shares of Common Stock issuable upon exercise, conversion or
exchange of the Derivative Securities as of the Closing Date (after giving
effect to the transactions contemplated under the Purchase Agreement and whether
or not in the money) shall be included in calculating the number of Warrant
Securities issuable upon the exercise of the Warrant. The parties agree that, in
the event that prior to the issuance of all of the Warrant Securities issuable
upon exercise of the Warrant, the number of shares of Common Stock

 

14



--------------------------------------------------------------------------------

issuable upon exercise, conversion or exchange of the Derivative Securities
decreases due to the expiration, cancellation or other termination of any
Derivative Securities, then the number of shares to be acquired upon exercise of
the Warrant shall be equitably adjusted downward.

 

SECTION 12. Financial Statements; Other Documents. The Company shall provide
promptly to Warrant Holder at no cost to Warrant Holder a copy of all financial
statements and budgets of the Company and its Subsidiaries, and all other
documents which it is required to provide to the Collateral Agent and the
Purchaser under the Purchase Agreement.

 

SECTION 13. Notices to Warrant Holders. On the Closing Date and upon any
adjustment of the Exercise Price pursuant to Section 10, Company shall promptly
thereafter (i) cause to be filed with Company a certificate of Ernst & Young LLP
or another firm of independent public accountants of nationally recognized
standing selected by the Board of Directors, if acceptable to the Warrant
Holder, setting forth the Exercise Price as of the Closing Date or after such
adjustment, as applicable, and setting forth in reasonable detail the method of
calculation and the facts upon which such calculations are based and setting
forth the number of Warrant Securities (or portion thereof) issuable, as
applicable, on the Closing Date or after such adjustment in the Exercise Price,
upon exercise of the Warrant and payment of the initial Exercise Price or the
adjusted Exercise Price, as applicable, which certificate shall be presumptive
evidence of the correctness of the matters set forth therein, and (ii) cause to
be given to the registered holder of the Warrant Certificate written notice of
the initial Exercise Price or such adjustments, as applicable. Where
appropriate, such notice may be given in advance and included as a part of the
notice required to be mailed under the other provisions of this Section 13.

 

In case on or after the date of this Agreement:

 

(a) Company shall authorize the issuance to any holders of shares of Common
Stock of rights, options or warrants to subscribe for or purchase shares of
Common Stock or of any other subscription rights or warrants;

 

(b) Company shall authorize the distribution to any holders of shares of Common
Stock of evidences of its indebtedness or assets (including without limitation
ordinary quarterly cash dividends);

 

(c) of any consolidation or merger to which Company is a party and for which
approval of any stockholders of Company is required, or of any reclassification
or change of Common Stock issuable upon exercise of the Warrant, or a tender
offer or exchange offer made by Company for shares of Common Stock;

 

(d) of the voluntary or involuntary dissolution, liquidation or winding up of
Company;

 

(e) Company proposes to take any action (other than actions of the character
described in Section 10(a)) which would require an adjustment of the Exercise
Price pursuant to Section 10;

 

15



--------------------------------------------------------------------------------

(f) Company proposes to issue, sell, grant or distribute any Equity Security; or

 

(g) of any proposed transaction that would constitute a Disposition Transaction
or a Conversion (whether or not a transaction of the type described in Section
10(k));

 

then Company shall cause to be given to the registered holder of the Warrant
Certificate, at least twenty (20) days (or ten (10) days in any case specified
in clauses (a) or (b) above) prior to the applicable record date hereinafter
specified, or promptly (and, in any event, within ten (10) days) in the case of
events for which there is no record date, a written notice stating (i) the date
as of which the holders of record of shares of Common Stock to be entitled to
receive any such rights, options, warrants or distributions are to be
determined, (ii) the initial expiration date set forth in any tender offer or
exchange offer made by Company for shares of Common Stock, (iii) the date on
which any such Disposition Transaction, Conversion or other transaction is
expected to become effective or consummated, and the date as of which it is
expected that holders of record of shares of Common Stock shall be entitled to
exchange such shares for securities or other property, if any, deliverable in
connection with such Disposition Transaction or other transaction, or (iv) the
date on which any such issuance, sale, grant or distribution or other
transaction is expected to become effective or consummated.

 

Company shall provide to Warrant Holder, within five (5) days following request
by Warrant Holder, such other information or documents as Warrant Holder may
reasonably request regarding any event described in clauses (a) through (g)
above as to which Company shall have given Warrant Holder notice pursuant to the
immediately preceding paragraph.

 

Nothing contained in this Agreement or in the Warrant Certificate shall be
construed as conferring upon Warrant Holder the right to vote or to consent or
to receive notice as a stockholder in respect of the meetings of stockholders or
the election of Directors of Company or any other matter, or any rights
whatsoever as stockholders of Company.

 

SECTION 14. Survival of Rights. This Agreement and Article 8 and Article 9 of
the Purchase Agreement shall remain in effect by and between the Company and
Warrant Holder and their respective successors and assigns hereunder so long as
the Warrant remains unexercised in whole or in part. Article 9 of the Purchase
Agreement is hereby incorporated herein by this reference and, notwithstanding
anything to the contrary in the Purchase Agreement, shall run in favor of, and
for the benefit of, and may be enforced by Warrant Holder and its respective
successors and assigns.

 

SECTION 15. Notices to Company and Warrant Holder. Any notice or demand
authorized by this Agreement to be given or made by Warrant Holder to or on
Company shall be sufficiently given or made when and if delivered by a
recognized overnight delivery service, or deposited in the mail, first class or
registered, postage prepaid, addressed to the office of Company expressly
designated by Company for purposes of this Agreement (until Warrant Holder is
otherwise notified in accordance with this Section by Company), as follows:

 

16



--------------------------------------------------------------------------------

IMPCO Technologies, Inc.

16804 Gridley Place

Cerritos, California 90703

Telecopier No.: (562) 924-8063

Attention: Mr. Robert M. Stemmler

 

with a copy to:

 

Davis Wright Tremaine LLP

2600 Century Square

1501 Fourth Avenue

Seattle, WA 98101

Telecopier No.: (206) 628-7699

Attention: Marcus J. Williams, Esq.

 

Any notice pursuant to this Agreement to be given by Company to the registered
holder of the Warrant Certificate shall be sufficiently given when and if
delivered by a recognized overnight delivery service, or deposited in the mail,
first-class or registered, postage prepaid, addressed (until Company is
otherwise notified in accordance with this Section by such Warrant Holder) to
such Warrant Holder at the following address:

 

Bison Capital Structured Equity Partners, LLC

100 Wilshire Boulevard, Suite 450

Santa Monica, California 90401

Telecopier: (310) 260-6576

Attention: Mr. Douglas B. Trussler

 

with a copy to:

 

Latham & Watkins LLP

633 West Fifth Street, Suite 4000

Los Angeles, California 90071

Telecopier: (213) 891-8763

Attention: Dominic Yoong, Esq.

 

SECTION 16. Consents and Best Efforts. Company shall as soon as practicable
after the date hereof, commence to take all action required to obtain all
consents, approvals and agreements of, and to give all notices and make all
other filings with, any individual, firm, corporation, partnership, trust,
unincorporated organization or other entity or a government or agency or
political subdivision thereof necessary to authorize, approve or permit the
consummation of the transactions contemplated by this Agreement, and Warrant
Holder shall cooperate with Company with respect thereto. In addition, subject
to the terms and conditions provided herein, Company covenants and agrees to use
its best efforts to take, or cause to be taken, all action or do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated
hereby and to cause the fulfillment of Company’s obligations hereunder.

 

17



--------------------------------------------------------------------------------

SECTION 17. Successors. All the covenants and provisions of this Agreement shall
bind and inure to the benefit of the parties’ respective successors and assigns
hereunder.

 

SECTION 18. Governing Law. THIS AGREEMENT AND THE WARRANT CERTIFICATE ISSUED
HEREUNDER SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF
NEW YORK AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF SAID STATE.

 

SECTION 19. Benefits of This Agreement. This Agreement shall be for the sole and
exclusive benefit of Company and Warrant Holder and their permitted successors
and assigns. There are no intended third party beneficiaries of this Agreement.

 

SECTION 20. Interpretation. This Agreement shall be interpreted in accordance
with its fair meaning and shall not be interpreted in favor of one party or the
other.

 

SECTION 21. Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile) and each of such counterparts shall for
all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

(Signature Page Follows)

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and Warrant Holder have caused this Common Stock
Warrant Agreement to be executed and delivered by their respective officers or
authorized signatories thereunto duly authorized, all as of the day and year
first above written.

 

IMPCO TECHNOLOGIES, INC., a Delaware

corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

BISON CAPITAL STRUCTURED EQUITY

PARTNERS, LLC, a Delaware limited liability

company

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

 

S-1



--------------------------------------------------------------------------------

ANNEX 1

TO WARRANT AGREEMENT

 

Form of Warrant Certificate

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
APPLICABLE EXEMPTION TO THE REGISTRATION REQUIREMENT OF SUCH ACT OR SUCH LAWS.

 

No. 1   500,000 Shares

 

Warrant Certificate

 

--------------------------------------------------------------------------------

IMPCO TECHNOLOGIES INC.

 

This Warrant Certificate (the “Warrant”) certifies that BISON CAPITAL STRUCTURE
EQUITY PARTNERS, LLC, a Delaware limited liability company (“Bison Capital”), or
its registered assigns, is the registered holder of one Warrant expiring at 5:00
p.m., Los Angeles time, on the fifth anniversary of the Closing Date (as defined
in the Purchase Agreement, defined below) (the “Warrant Termination Date”), to
purchase common stock, $0.001 par value, (the “Common Stock”), of IMPCO
Technologies, Inc., a Delaware corporation (“Company”). Subject to the terms and
conditions hereinafter set forth and set forth in the Warrant Agreement (defined
below), the holder upon exercise of the Warrant is entitled to receive from
Company prior to the Warrant Termination Date, 500,000 shares of fully paid and
nonassessable shares of Common Stock upon exercise of Derivative Securities (as
defined in the Warrant Agreement) outstanding on the Closing Date at the initial
per-share exercise price of $2.00 per share (the “Exercise Price”).

 

The Exercise Price shall be payable in lawful money of the United States of
America upon surrender of this Warrant Certificate and payment of the Exercise
Price at the office of Company designated for such purpose, but only subject to
the conditions set forth herein and in the Warrant Agreement referred to below.
Notwithstanding the foregoing, the Warrant may be exercised without the exchange
of funds pursuant to the net exercise provisions of Section 6(a) of the Warrant
Agreement. The Exercise Price and number of Warrant Securities issuable upon
exercise of the Warrant shall be initially determined as of the Closing Date as
set forth herein and are subject to adjustment thereafter upon the occurrence of
certain events set forth in the Warrant Agreement.

 

Reference is made to that certain Securities Purchase Agreement, dated as of
July [    ], 2003, by and between Company and Bison Capital (as amended,
restated or otherwise

 

i



--------------------------------------------------------------------------------

modified from time to time, the “Purchase Agreement”). Capitalized terms used
herein but not otherwise defined shall have the meanings assigned to such terms
in the Purchase Agreement.

 

The Warrant may not be exercised after 5:00 p.m., Los Angeles time, on the
Warrant Termination Date and to the extent not exercised by such time such
Warrant shall become void.

 

The Warrant is issued pursuant to a Common Stock Warrant Agreement dated as of
July [    ], 2003 (the “Warrant Agreement”) and the Purchase Agreement, duly
executed and delivered by Company, which Warrant Agreement and Purchase
Agreement are hereby incorporated by reference in and made a part of this
instrument and are hereby referred to for a description of the rights,
limitation of rights, obligations, duties and immunities thereunder of Company
and the holder (the word “holder” meaning the registered holder) of the Warrant.
A copy of the Warrant Agreement or the Purchase Agreement may be obtained by the
holder hereof upon written request to Company.

 

The Warrant may be exercised at any time commencing on Closing Date and until
5:00 p.m., Los Angeles time, on the Warrant Termination Date. The holder of the
Warrant evidenced by this Warrant Certificate may exercise it by surrendering
this Warrant Certificate, with the form of election to purchase set forth hereon
properly completed and executed, together with payment of the Exercise Price in
accordance with the Warrant Agreement at the office of Company designated for
such purpose. In the event that upon any exercise of the Warrant evidenced
hereby the number of Warrant Securities issuable upon such exercise shall be
less than the total number of Warrant Securities evidenced hereby, there shall
be issued to the holder hereof or its assignee a new Warrant Certificate
evidencing the number of Warrant Securities not exercised.

 

Each of the Warrant, the Warrant Agreement and the Purchase Agreement provides
that upon the occurrence of certain events the Exercise Price set forth on the
face hereof may, subject to certain conditions, be adjusted. If the Exercise
Price is adjusted, each of the Warrant and the Warrant Agreement provides that
the number of shares of Common Stock issuable upon the exercise of the Warrant
shall be adjusted.

 

The holder of the Warrant is entitled, in certain circumstances, to certain
registration rights with respect to the Warrant Securities issuable upon the
exercise of the Warrant. Such registration rights are set forth in a
Registration Rights Agreement of even date herewith between the Company and
Bison Capital (the “Registration Rights Agreement”). By acceptance of this
Warrant Certificate, the holder hereof agrees that upon exercise, in whole or in
part, of the Warrant evidenced by this Warrant Certificate, such holder will be
bound by the Registration Rights Agreement as a holder of Registrable Securities
thereunder. A copy of the Registration Rights Agreement may be obtained by the
holder of this Warrant Certificate upon written request to the Company, and upon
request by the Company (whether or not made as a condition to effecting transfer
to such person) such holder shall execute and deliver a form of joinder thereto
as is reasonably satisfactory to the Company.

 

The Warrant Certificate, when surrendered at the office of Company by the
registered holder thereof in person or by legal representative or attorney duly
authorized in

 

ii



--------------------------------------------------------------------------------

writing, may be exchanged, in the manner and subject to the limitations provided
in the Warrant Agreement, but without payment of any service charge, for another
Warrant Certificate or Warrant Certificates of like tenor evidencing in the
aggregate a like number of Warrant Securities.

 

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of Company a new Warrant Certificate or Warrant Certificates of
like tenor and evidencing in the aggregate a like number of Warrant Securities
shall be issued to the transferee(s) in exchange for this Warrant Certificate,
subject to the limitations provided in the Warrant Agreement, without charge
except for any tax or other governmental charge imposed in connection therewith.

 

Neither the Warrant nor this Warrant Certificate entitles any holder hereof to
any rights of a stockholder of Company.

 

(Signature Page Follows)

 

iii



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Warrant Certificate to be signed by
its duly authorized officers.

 

Dated: [            ], 2003

 

IMPCO TECHNOLOGIES, INC., a Delaware

corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:



--------------------------------------------------------------------------------

Form of Election to Purchase

 

(To Be Executed Upon Exercise Of The Warrant)

 

The undersigned hereby irrevocably (subject to Section 6(e)) of the Warrant
Agreement) elects to exercise the right, represented by this Warrant
Certificate, to receive              shares of Common Stock, $0.001 par value
per share, of IMPCO TECHNOLOGIES, INC., a Delaware corporation, and herewith
tenders payment for such shares in the amount of $             in accordance
with the terms hereof, unless the holder is exercising the Warrant pursuant to
the net exercise provisions of Section 6(a) of the Warrant Agreement. The
undersigned requests that a certificate for such shares be registered in the
name of                                          , whose address is
                                                         , and that such shares
be delivered to                                         , whose address is
                                                         . If said number of
shares is less than all of the Common Stock purchasable hereunder, the
undersigned requests that a new Warrant Certificate representing the remaining
balance of such shares be registered in the name of
                                        , whose address is
                                                         , and that such Warrant
Certificate be delivered to                                         , whose
address is                                                          .

 

Signature:                                    

 

Date:                             